In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 17‐3536 
JUAN CERVANTES, 
                                                   Plaintiff‐Appellant, 
                                   v. 

ARDAGH GROUP, 
                                                  Defendant‐Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
           No. 1:16‐cv‐11080 — Ronald A. Guzmán, Judge. 
                      ____________________ 

  ARGUED DECEMBER 11, 2018 — DECIDED JANUARY 29, 2019 
               ____________________ 

   Before  WOOD,  Chief  Judge,  and  RIPPLE,  and  BARRETT, 
Circuit Judges. 
   RIPPLE,  Circuit  Judge.  Juan  Cervantes  brought  this  action 
against  his  employer,  Ardagh  Group  (“Ardagh”),  alleging 
violations  of  Title  VII  of  the  Civil  Rights  Act  of  1964,  42 
U.S.C. § 2000e et seq., and the Illinois Human Rights Act, 775 
ILCS  5/1‐101  et  seq.  (“IHRA”).  The  complaint  asserted  that 
Ardagh  had  refused  to  promote  him,  had  issued  him  per‐
formance  warnings,  and  had  demoted  him  because  of  his 
2                                                              No. 17‐3536 

race and national origin and in retaliation for previous com‐
plaints  about  discrimination  and  harassment.  The  district 
court granted summary judgment in favor of Ardagh.  
    The district court’s decision is correct. Mr. Cervantes did 
not  exhaust  his  administrative  remedies  for  his  discrimina‐
tion claims. His retaliation claim also must fail because there 
is no evidence of a causal connection between any protected 
activity by Mr. Cervantes and an adverse employment action 
by Ardagh. Accordingly, we affirm the judgment of the dis‐
trict court.  
                                                    I 
                                      BACKGROUND 
    Mr.  Cervantes  began  his  career  at  Ardagh  in  1991  as  a 
pallet  loader.  He  was  promoted  to  fork  lift  driver  in  1998 
and  to  electro‐mechanic  in 2000.  His complaint followed  an 
incident that took place in 2015. Taking the facts in the light 
                                                         1
most  favorable  to  Mr.  Cervantes,   on  June  20,  2015,  after 
completing  his  shift,  he  remained  at  the  Ardagh  facility  to 
assist  his  father,  a  fellow  Ardagh  employee,  with  fixing  a 
machine. During this second shift, supervisor Katina Stewart 
attempted  to  call  Mr. Cervantes  on  his  radio,  but  could  not 
reach him. When Stewart located Mr. Cervantes in the facili‐
ty, he explained that he had not responded to the radio calls 
because he was not working a second shift; he was only stay‐
                                                 
1 The relevant facts are contested. On review of the district court’s grant 

of  summary  judgment  for  Ardagh,  we  resolve  any  disputed  facts  in  fa‐
vor of the non‐moving party, Mr. Cervantes, and “draw[] all reasonable 
inferences from the facts in his favor.” Dietchweiler v. Lucas, 827 F.3d 622, 
627 (7th Cir. 2016).  
No. 17‐3536                                                        3

ing  past  his  shift  to  help  his  father.  Stewart  informed 
Mr. Cervantes  that  if  he  was  not  accepting  assignments  for 
the  second  shift,  he  must  leave  the  facility.  He  eventually 
complied.  Stewart  reported  the  incident,  and  Mr. Cervantes 
was  written  up  for  insubordination  and  temporarily  sus‐
pended.  Following  an  investigation,  Ardagh  demoted 
Mr. Cervantes from electro‐mechanic to forklift driver.  
    On September 3, 2015, Mr. Cervantes filed a charge with 
the  Illinois  Department  of  Human  Rights  (“IDHR”).  In  the 
section  of  the  form  titled  “Discrimination  Based  On,”  Mr. 
Cervantes  checked  only  the  box  for  “Retaliation.”2  He  did 
not check the box for race, national origin, or any other basis 
of  discrimination.  The  IDHR  commenced  an  investigation 
into  his  allegations,  seeking  additional  information  from 
Mr. Cervantes  and  from  Ardagh.  By  March  31,  2016,  Mr. 
Cervantes  had  retained  counsel,  who  sent  a  letter  to  IDHR 
on his behalf in response to the agency’s questions about the 
charge.  On  July  13,  2016,  the  IDHR  dismissed  Mr.  Cervan‐
tes’s charge, finding a lack of substantial evidence to support 
his allegations. 
   On December 5, 2016, Mr. Cervantes filed a complaint in 
the district court. He alleged that Ardagh had violated Title 
VII  and  the  IHRA  by  failing  to  promote  him,  issuing  him 
performance warnings, and demoting him based on his race 
and  national  origin  and  in  retaliation  for  his  previous  com‐
plaints  about  harassment  and  discrimination.  Ardagh 



                                                 
2 See R.32 at 4 (Mr. Cervantes’s IDHR Charge (Sept. 3, 2015)). 
4                                                                No. 17‐3536 

moved for summary judgment on all claims, and the district 
court granted that motion.3 
    The  district  court  first  determined  that  Mr. Cervantes 
could not proceed on his claims for race and national origin 
discrimination because he had failed to exhaust his adminis‐
trative remedies and because these allegations were not rea‐
sonably  related  to  his  retaliation  charge.  The  district  court 
then concluded that Mr. Cervantes had failed to state a claim 
for  retaliation  because  he  had  not  established  that  he  en‐
gaged  in  protected  activity.  He  also  failed  to  offer  any  evi‐
dence that his supervisors were aware of any complaints he 
raised  and  therefore  did  not  demonstrate  a  causal  connec‐
tion  between  any  protected  activity  and  an  adverse  em‐
ployment  action.  The  district  court  entered  judgment  in  fa‐
vor  of  Ardagh  on  November  14,  2017,  and  Mr. Cervantes 
timely appealed. 
                                       II 
                               DISCUSSION 
    We  review  the  district  court’s  grant  of  summary  judg‐
ment de novo. Ortiz v. John O. Butler Co., 94 F.3d 1121, 1124 
(7th  Cir.  1996).  “We  will  not  resolve  factual  disputes  or 
weigh  conflicting  evidence,”  but  “will  only  determine 
whether  a  genuine  issue  of material fact exists for trial.” Id. 
                           4
As we noted earlier,  this inquiry requires that we “view the 
                                                 
3  In  his  complaint,  Mr.  Cervantes  also  asserted  a  claim  under  Illinois 

state law for intentional infliction of emotional distress. The district court 
granted summary judgment for Ardagh on that claim, and Mr. Cervan‐
tes does not challenge that ruling in this appeal. 
4 See supra note 1 and accompanying text. 
No. 17‐3536                                                                 5

evidence and draw all inferences in a way most favorable to 
the  nonmoving  party.”  Id.  “If  the  nonmoving  party  fails  to 
establish the existence of an element essential to his case, one 
on  which  he  would  bear  the  burden  of  proof  at  trial,  sum‐
mary judgment must be granted to the moving party.” Id. 
                                                    A. 
    Mr.  Cervantes  first  submits  that  the  district  court  erred 
when it determined that he had not exhausted his adminis‐
trative  remedies  for  his  claims  of  discrimination  based  on 
race and national origin. We cannot accept this argument. 
    In  general,  a  plaintiff  can  only  bring  claims  under  Title 
VII or the IHRA that he has included in the original charge 
filed with the Equal Employment Opportunity Commission 
(“EEOC”) or the IDHR.5 Sitar v. Indiana Dep’t of Transp., 344 
F.3d 720, 726 (7th Cir. 2003). This limitation serves two pur‐
poses.  It  affords  the  employer  some  notice  of  the  conduct 
underlying  the  employee’s  allegation.  It  also  “affords  the 
agency and the employer an opportunity to attempt concilia‐
tion without resort to the courts.” Rush v. McDonald’s Corp., 
966 F.2d 1104, 1110 (7th Cir. 1992).  
    Here,  Mr.  Cervantes  initially  filed  a  charge  with  the 
IDHR and checked only the box for discrimination based on 
retaliation.  He  did  not  check  the  box  for  discrimination 
based on race, national origin, or any other protected charac‐
teristic.  He  described  the  “particulars”  of  his  charge  as  fol‐
lows: 
                                                 
5 The EEOC and the IDHR “have a work sharing arrangement providing 

that  a  charge  filed  with  one  is  deemed  cross‐filed  with  the  other.” 
McQueen v. City of Chi., 803 F. Supp. 2d 892, 902–03 (N.D. Ill. 2011). 
6                                                          No. 17‐3536 

            I  began  my  employment  with  Respondent 
            [Ardagh]  in  or  around  May  1991.  My  current 
            position  is  Forklift  Driver.  A  family  member 
            filed EEOC Charge No. 210‐1998‐00397 against 
            Respondent.  During  my  employment,  I  have 
            been subjected to discipline, harassment, and I 
            have been demoted. 
            I  believe  I  have  been  discriminated  against  in 
            retaliation, in violation of Title VII of the Civil 
            Rights Act of 1964, as amended.6 
    In his complaint, by contrast, he alleged that Ardagh had 
failed  to  promote  him,  had  issued  him  performance  warn‐
ings,  and  had  demoted  him  based  on  his  race  and  national 
origin. He further asserted that, after completing a four‐year 
apprenticeship  and  working  as  a  “rotating  shift  mechanic” 
for several years, “because of his race, the decision makers at 
the  company  refused  to  promote  him.”7  He  alleged  that  he 
“had  previously  complained  to  his  superiors  of  discrimina‐
tion  and  harassment”  based  on  his  Hispanic  background, 
which  “led  to  his  superiors  issuing  poor  job  performance 
warnings,  about  which  Cervantes  filed  grievances  with  the 
union  because  these  warnings  were  retaliatory.”8  He  added 
that “[t]hese superiors were Tom Jones, Maintenance Super‐
visor, and Don Spells, Shift Supervisor.”9  

                                                 
6 R.32 at 4. 

7 R.39‐4 ¶ 6. 

8 Id. ¶ 10. 

9 Id.  
No. 17‐3536                                                            7

    The  district  court  concluded  that  the  claims  of  discrimi‐
nation  in  Mr. Cervantes’s  court  complaint  were  outside  the 
scope of his retaliation charge filed with the IDHR. Mr. Cer‐
vantes contends, however, that his discrimination claims sat‐
isfy  a recognized exception for “claims that  are  ‘like or  rea‐
sonably related’ to the EEOC charge, and can be reasonably 
expected to grow out of an EEOC investigation of the charg‐
es.” Sitar, 344 F.3d at 726 (quoting Jenkins v. Blue Cross Mut. 
Hosp. Ins., Inc., 538 F.2d 164, 167 (7th Cir. 1976) (en banc)). As 
a general  matter, we do  not consider  a  retaliation  charge  to 
be  reasonably  related  to  a  discrimination  claim.  Id.  The 
charge and the complaint may be reasonably related if, “at a 
minimum,” they “describe the same circumstances and par‐
ticipants.” Conner v. Illinois Dep’t of Natural Res., 413 F.3d 675, 
680 (7th Cir. 2005).  
    Mr.  Cervantes  believes  that  his  discrimination  claims  in 
this  action  are  reasonably  related  to  his  retaliation  charge 
filed  with  the  IDHR  because  both  involve  the  same  entity 
(Ardagh),  the  same  conduct  (his  discipline  and  demotion), 
and the same time frame (his tenure at Ardagh). These simi‐
larities occur,  however, at far  too high a  level of  generality. 
A simple comparison of his administrative retaliation charge 
and  his  court  discrimination  complaint  starkly  reveals  that 
they arise out of very different conduct in very different time 
periods.  His  administrative  retaliation  charge  focuses  on 
conduct  stemming  from  the  1998  EEOC  charge  filed  by  his 
brother.  Mr. Cervantes’s  discrimination  complaint  alleges 
that the adverse employment conduct was based on his race 
and  his  own  internal  complaints  about  race  and  national 
origin  discrimination.  The  allegations  in  his  complaint  de‐
scribe  different  hostilities  that  arose  at  different  times,  e.g., 
following his apprenticeship, and that involved different in‐
8                                                         No. 17‐3536 

dividuals,  namely  Jones  and  Spells.  These  allegations  never 
were mentioned in the charge. The administrative retaliation 
charge  therefore  never  gave  Ardagh  reasonable  notice  of 
Mr. Cervantes’s  discrimination  claims,  nor  did  it  provide 
Ardagh  and  the  agency  an  opportunity  to  resolve  his  con‐
cerns before they ripened into this suit. 
    Mr.  Cervantes  further  submits  that  the  March  31,  2016 
letter  from  his  attorney  to  the  IDHR  in  response  to  an  in‐
quiry from the agency expanded the scope of his charge. In 
the final section of the letter, titled “On the Basis of Retalia‐
tion,”  his  counsel  wrote  that,  “After  completing  his  4  year 
apprenticeship  program  and  working  for  several  years  as  a 
rotating  shift  mechanic,”  Mr. Cervantes  “desired  to  be 
placed  on  a  straight  day  shift.  Yet,  because  of  his  race,  the 
decision makers at the company refused to promote him.”10 
He added that Mr. Cervantes’s “family is of Hispanic back‐
ground, and he felt that this was the reason he was not being 
promoted  at  [Ardagh],  despite  being  as  qualified—or  more 
so—than those who were in fact being promoted.”11 
    Even  if  we  were  to  assume  that  this  letter  should  have 
alerted the agency investigators to the possibility of discrim‐
ination,  we  must  remember  that  his  counsel  submitted  the 
letter  to  the  IDHR  ex  parte;  it  therefore  did  not  provide 
Ardagh  with  any  notice  of  Mr.  Cervantes’s  potential  dis‐
crimination  claims.  See  O’Rourke  v.  Continental  Cas.  Co.,  983 
F.2d  94,  97  (7th  Cir.  1993)  (holding  that  a  follow‐up  memo‐
randum submitted by plaintiff to the EEOC did not enlarge 
                                                 
10 R.39‐12 ¶ ZZ1. 

11 Id. ¶ ZZ4.  
No. 17‐3536                                                            9

the  scope  of  his  charge  of  discrimination  to  include  a  claim 
for retaliation because, even if his submission “should have 
alerted  the  EEOC,  [it]  did  nothing  to  alert  the  employer”). 
Furthermore,  the  letter  indicates  that  Mr.  Cervantes’s  attor‐
ney  understood  these  allegations  to  be  part  of  a  theory  of 
discrimination  based  on  retaliation,  as  alleged  in  the  IDHR 
charge, not a separate theory of discrimination based on race 
and national origin. Where, as here, a plaintiff is assisted by 
counsel,  it  is  “not  unreasonable  to  require  some  additional 
specificity or detail as a condition precedent for permitting” 
the plaintiff to assert a claim that was not originally included 
in the administrative charge. Rush, 966 F.2d at 1112.  
    Accordingly, we must conclude that Mr. Cervantes’s dis‐
crimination  claims  were  not  within  the  scope  of  his  retalia‐
tion  charge,  and  that  the  district  court  properly  granted 
summary judgment for Ardagh on those claims. 
                                   B. 
    We  turn  next  to  Mr. Cervantes’s  retaliation  claim.  To 
state  a  claim  for  retaliation  under  Title  VII,  a  plaintiff  must 
“present evidence of (1) a statutorily protected activity; (2) a 
materially  adverse  action  taken  by  the  employer;  and  (3)  a 
causal  connection  between  the  two.”  Volling  v.  Kurtz  Para‐
medic  Servs.,  Inc.,  840  F.3d  378,  383  (7th  Cir.  2016)  (quoting 
Turner v. The Saloon, Ltd., 595 F.3d 679, 687 (7th Cir. 2010)).  
    Mr.  Cervantes  contends  that  he  presented  sufficient  evi‐
dence  to  state  a  claim  for  retaliation.  He  alleged  that  he 
complained  internally  at  Ardagh  about  race  and  national 
origin  discrimination  and  that  his  supervisors  subsequently 
disciplined and demoted him for those complaints. Howev‐
er, his deposition testimony clarified that he made his com‐
10                                                      No. 17‐3536 

plaints  not  to  anyone  at  Ardagh  but  to  the  union  president 
and that he did not know whether the union president ever 
brought his concerns to the attention of anyone at Ardagh.12 
The district court thus correctly concluded that Mr. Cervan‐
tes’s retaliation claim fails as a matter of law because he did 
not allege that he engaged in any protected activity. See, e.g., 
Gleason  v.  Mesirow  Fin.,  Inc.,  118  F.3d  1134,  1147  (7th  Cir. 
1997)  (holding  that  plaintiff  did  not  engage  in  statutorily 
protected activity given that “she did not raise the subject of 
sexual harassment to anyone in authority”). 
    Moreover,  even  if  Mr.  Cervantes  has  alleged  that  he  en‐
gaged in protected activity, his retaliation claim still fails be‐
cause  he  conceded  that  none  of  his  supervisors  at  Ardagh 
were aware of his complaints. Therefore, there is no “causal 
connection”  between  any  protected  activity  and  his  disci‐
pline and demotion. See, e.g., King v. Ford Motor Co., 872 F.2d 
833,  842  (7th  Cir.  2017)  (concluding  that  plaintiff  had  “no 
support  for  a  claim  of  retaliation”  because  she  failed  to 
“show[]  that  whoever  was  responsible  for”  her  reassign‐
ments and denials of overtime “was aware of her protected 
activity or was involved in the later actions”). 
    Finally,  Mr.  Cervantes  maintains  that  disputed  facts, 
such as whether he agreed to work the second shift on June 
20,  2015,  and  whether  Ardagh  properly  trained  him,  pre‐
clude  summary  judgment  on  his  retaliation  claim.  Because 
any  such  issues  are  irrelevant  to  the  undisputed  facts  that 
Mr. Cervantes did not complain about discrimination to an‐
yone at Ardagh  and that his supervisors  were  not aware of 

                                                 
12 See R.44 at 8. 
No. 17‐3536                                               11

any complaints he may have made to the union, the district 
court properly granted summary judgment for Ardagh. 
                        Conclusion 
    For the foregoing reasons, we affirm the judgment of the 
district court. 
                                                AFFIRMED